Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón.
Por entender que la aceptación a beneficio de inventario ante notario, por sí sola, no pone en marcha los términos estatutarios para procurar la formación de inventario, y por entender que la pérdida del beneficio de inventario como sanción por haber incumplido dichos términos debe aplicarse sólo cuando el incumplimiento ha sido culposo, disentimos.
*323H-i
En Puerto Rico, un heredero puede aceptar la herencia a beneficio de inventario, manifestándolo así ante el Tribunal Superior o ante un notario. Art. 965 del Código Civil, 31 L.P.R.A. see. 2802. Cuando el heredero está en posesión de la herencia, el tribunal le ha fijado un plazo para que acepte, ha aceptado o ha gestionado como heredero, la ma-nifestación ha de hacerse ante el tribunal, solicitando si-multáneamente la formación de inventario y la citación de acreedores y legatarios. Arts. 968 y 969 del Código Civil, 31 L.P.R.A. sees. 2805 y 2806. Para ello tiene un término de diez (10) o treinta (30) días, dependiendo de si reside o no en el lugar en que murió el causante. Cuando el heredero está en posesión de la herencia, el término comienza a co-rrer desde la muerte del causante. De otro modo, comienza a correr desde que vence el término que el tribunal le haya dado para manifestar su voluntad de aceptar o repudiar la herencia, desde que acepta, o desde que gestiona como heredero. Art. 969 del Código Civil, supra. En todo otro caso, el término para aceptar a beneficio de inventario será igual al término para ejercer la acción de petición de he-rencia, a saber, treinta (30) años. Art. 970 del Código Civil, 31 L.P.R.A. see. 2807.
En el pasado, este Tribunal ha intimado que la acepta-ción a beneficio de inventario ante un notario, por sí sola, no pone en marcha los términos de los Arts. 968 y 969, supra. Penne González, y de la Guerra, Opositor, 46 D.PR. 264, 272-273 (1934); Betancourt v. Mundo, Albacea, Etc., 55 D.P.R. 241, 246-247 (1939). En ambas decisiones el Tribunal determinó que no se habían incumplido dichos tér-minos ya que los herederos, a pesar de que habían acep-tado la herencia a beneficio de inventario mediante escritura pública ante un notario, no estaban en posesión de la herencia, no habían sido demandados ni interpelados *324judicialmente para que aceptaran, ni habían gestionado como herederos. Es decir, este Honorable Tribunal no en-tendió que la aceptación a beneficio de inventario ante un notario estuviese incluida bajo el término “aceptación” se-gún utilizado en el citado Art. 969 del Código Civil como punto de partida para el cómputo de los términos.
En efecto, parte de la doctrina entiende que los términos de dichos artículos no aplican cuando la aceptación a bene-ficio de inventario se hace ante un notario. El heredero que no se halla dentro de los supuestos previstos en los citados Arts. 968 y 969, no tiene que acudir ante el tribunal para manifestar que acepta la herencia a beneficio de inventario. Es decir, aquel que no está en posesión de la herencia ni ha gestionado como heredero, ni el tribunal le ha fijado plazo para aceptar, ni ha aceptado al cabo de dicho plazo, tiene el plazo de treinta (30) años que dispone el Art. 970, supra, para aceptar a beneficio de inventario. En consecuencia, puede formalizar dicha aceptación ante un notario sin tener que simultáneamente proceder a la for-mación de inventario y citación de acreedores y legatarios. Explica Lacruz Berdejo:
Al lado de la declaración judicial existe también la notarial. Al parecer, no se vicula a ella la petición de formación de inven-tario y citación de acreedores y legatarios, pudiendo retrasarse tales trámites, ya que, si la ley dicta plazos para efectuarlos una vez que se han solicitado, en cambio nada dice del tiempo que puede transcurrir antes. J.L. Lacruz Berdejo, Derecho de Sucesiones, Barcelona, Ed. Labor, 1961, T.I, pág. 299.
Igualmente, opina Scaevola:
La declaración notarial ahorra este inconveniente; la acepta-ción a beneficio de inventario queda hecha, pero no hay necesi-dad ninguna de proceder inmediatamente a la formación del inventario, y de correr el riesgo que en determinadas circuns-tancias puede presentar el art. 1.018, según el cual, si por culpa o negligencia del heredero no se empezare o acabare el inven-tario en los plazos señalados, la aceptación se considerará pura *325y simple. Q.M. Scaevola, Código Civil Comentado, 5ta ed., Madrid, Ed. Reus, 1944, T. XVII, pág. 581. Ver, además, M. Alba-ladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1989, T. XTV, Vol. 1, pág. 329.
No obstante, hay quien entiende que los citados términos deben correr cuando se acepta a beneficio de inventario ante un notario. Dos (2) fundamentos sostienen esta visión. Primero, el Art. 969, supra, no se limita a la acep-tación que se hace al ser interpelado judicialmente, sino que se refiere a todo tipo de aceptación, incluyendo la beneficiaría. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1975, T. V, Vol. I, pág. 273. Segundo, los términos del citado Art. 969 deben apli-car a la aceptación ante un notario para evitar que los mismos se vuelvan inútiles. J.L. Lacruz Berdejo y F.A. Sancho Rebullida, Elementos de Derecho Civil: Derecho de Sucesiones, Barcelona, Librería Bosch, 1981, T. V, pág. 93.
Entendemos, sin embargo, que la vertiente doctrinaria que mejor se ajusta a nuestro ordenamiento actual es aquella que sostiene la inaplicabilidad de los términos en cuestión a la aceptación beneficiaría ante un notario. En Penne González, y de la Guerra, Opositor, supra, adopta-mos una posición de avanzada al reconocer que el inventa-rio puede realizarse extrajudicialmente. Permitimos que éste se llevara a cabo antes o después de formalizar la acep-tación a beneficio de inventario, con la sola condición de que fuera fiel y exacto. Sólo requerimos acudir al tribunal, una vez terminado el inventario, para que éste quedara de manifiesto y se citara a los interesados para que pudieran examinarlo y hacer las observaciones que estimaran procedentes. De este modo, invitamos a los herederos a prescindir de la intervención judicial en la formalización de la aceptación a beneficio de inventario y la formación del inventario correspondiente. Penne González, y de la Guerra, Opositor, supra, págs. 272-273. Pretendimos, así, darle vida a una de las formas que provee el Código Civil *326para aceptar a beneficio de inventario, a saber, la manifes-tación ante un notario. No sujetamos, entonces, la forma-ción del inventario a los términos estatutarios. Sería con-tradictorio ahora sujetar a plazos rígidos la formación del inventario cuando sigue a la aceptación beneficiaría ante notario, mientras que cuando la antecede no está sujeta a plazo alguno.
Si realmente deseamos darle vida y coherencia a la aceptación beneficiaría y formación de inventario extraju-diciales, no debemos imponerle más trabas a los herederos que la fidelidad del inventario:
... [S]i el legislador dispuso que la aceptación puede hacerse también ante notario y que el inventario puede preceder a la aceptación, debe interpretarse la ley de modo que dé vida a todos sus preceptos. ...
Lo esencial es que la voluntad del heredero en lo que respecta a la aceptación de la herencia a beneficio de inventario se con-signe dentro del plazo de ley de modo solemne y que el inven-tario que la preceda o la siga sea fiel, exacto y completo. (Enfa-sis suplido.) Penne González, y de la Guerra, Opositor, supra, pág. 272.
Siguiendo esta corriente de avanzada, los términos de los Arts. 968 y 969 de nuestro Código Civil, supra, huelgan cuando la aceptación a beneficio de inventario se ha hecho en tiempo ante un notario. Es decir, fuera de los casos con-siderados en los citados artículos, el heredero puede expre-sar su voluntad de aceptar a beneficio de inventario extra-judicialmente ante un notario dentro del término de treinta (30) años para reclamar la herencia. J.M. Manresa y Navarro, Código Civil Español, 7ma ed. rev., Madrid, Ed. Reus, 1955, T. VII, pág. 548. Una vez expresada dicha vo-luntad, las formalidades necesarias para perfeccionar ese derecho no están sujetas a término alguno. Luego, o aun antes de dicha manifestación, puede practicarse el inven-tario extrajudicialmente con independencia de los térmi-nos estatutarios para citar acreedores y legatarios, y de los términos para comenzar o concluir el inventario. Ello im-parte vida a la letra de la ley, está en armonía con las *327decisiones previas de esta Curia, conviene a los herederos y es cónsono con la economía judicial.
Claro está, eso no implica que en los casos en que se encuentre dentro de los supuestos de los Arts. 968 y 969 del Código Civil, supra, a saber, posee la herencia, ha ges-tionado como heredero, el tribunal le ha fijado un plazo para aceptar o ha aceptado al cabo de dicho plazo, el here-dero pueda obviar los términos mediante el mecanismo de la aceptación beneficiaría ante un notario. Esto tampoco tiene el efecto de desarticular el esquema jurídico dis-puesto para la aceptación a beneficio de inventario y la formación del inventario, ya que el legislador sólo quiso sujetar a dicho esquema a aquellos herederos que se encon-traban dentro de los supuestos de los mencionados Arts. 968 y 969. A los demás los dejó sujetos al plazo de treinta (30) años dispuesto en el Art. 970, supra. Además, ya vi-mos que este Tribunal entendió en los citados casos Betan-court v. Mundo, Albacea, Etc. y Penne González, y de la Guerra, Opositor, que la aceptación beneficiaría ante un notario no era uno de esos supuestos.
Por consiguiente, concluiríamos que formalizar la acep-tación a beneficio de inventario ante un notario, per se, no pone en marcha los términos para citar a acreedores y le-gatarios y para tramitar la formación de inventario dis-puestos en los Arts. 968, 969 y 971 del Código Civil, 31 L.P.R.A. sees. 2805, 2806 y 2808. Pero aún de entender que los términos a que se refieren los citados artículos corren a partir de la aceptación beneficiaría ante un notario, no es-tamos de acuerdo en que se aplican de manera inflexible para despojar del beneficio a quien ya indicó su deseo de acogerse a éste. Veamos.
I — I
La doctrina mayoritaria entiende que la aceptación a beneficio de inventario contiene en realidad dos (2) nego-cios jurídicos. Por un lado, presupone una aceptación de la *328herencia, la cual es incondicional e irrevocable. Por el otro, contiene una manifestación de voluntad del heredero de limitar su responsabilidad por deudas del caudal a los bienes que integran el activo del mismo. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 3ra ed., Madrid, Ed. Tecnos, 1983, Vol. IV, pág. 663. Para que este segundo negocio tenga efectos jurídicos, es necesario que el heredero procure la formación del inventario con las formalidades y dentro de los plazos estatutarios. Art. 967 del Código Civil, 31 L.RR.A. see. 2804; M. Albaladejo, Derecho Civil, Barcelona, 1979, T. V, Vol. I, Derecho de Sucesiones, pág. 234; D. Espín Cánovas, Manual de Derecho Civil Español, 3ra ed., Madrid, Ed. Rev. Der. Privado, 1970, Vol. V, pág. 90; Manresa, op. cit., pág. 519.
El Art. 967, supra, dispone que si el inventario no se realiza en tiempo y en forma, la declaración de aceptar a beneficio de inventario no tendrá efecto. Algunos autores opinan que ello implica que se tendrá por no hecha la aceptación. Quedará, pues, el heredero como un extraño en relación al caudal, a menos que haya mediado culpa o ne-gligencia suya en el incumplimiento. Albaladejo, Comenta-rios al Código Civil y complaciones forales, op. cit., págs. 335 y 354. No obstante, la corriente mayoritaria interpreta que lo que no tendrá efecto según el citado Art. 967 es la segunda parte del negocio comprendido en la aceptación beneficiaría, a saber, el beneficio de inventario per se, en-tendiendo que sobrevive la aceptación como una pura y simple. Manresa, op. cit., pág. 526. Lacruz Berdejo, op. cit., págs. 297-298. Sin embargo, dicha corriente tiende a mo-derar la aplicación de esta sanción a la luz del Art. 972 del Código Civil, 31 L.P.R.A. see. 2809. Este último dispone que se entenderá que ha aceptado pura y simplemente sólo cuando el incumplimiento con los términos para com en zar o terminar el inventario ha sido culposo. Manresa, op. cit., págs. 530 — 531; J. Vallet de Goytisolo, Panorama del Dere-cho de Sucesiones: perspectiva dinámica, Madrid, 1984, T. *329II, págs. 538-539 (citando a Roca Sastre y a Peña Bernaldo de Quirós). Explica Manresa que se pierde el beneficio de inventario y se entiende aceptada pura y simplemente la herencia:
... Cuando habiendo manifestado el heredero que acepta la sucesión a beneficio de inventario, y hallándose en algunos de los casos previstos en los arts. 1.014 y 1.015, no procede a su manifestación, o no sigue a ella dentro de los plazos legales un inventario fiel y exacto de todos los bienes de la sucesión, siem-pre que medie culpa o negligencia por parte del heredero. (Én-fasis suplido.) Manresa, op. cit., pág. 548.
La doctrina se fundamenta en que, siendo una sanción grave la pérdida del beneficio de inventario y la consi-guiente aceptación pura y simple, debe interpretarse restrictivamente. A estos efectos, Puig Brutau, refiriéndose a Peña Bernaldo de Quirós, destaca
... el carácter benévolo de la jurisprudencia en la interpreta-ción de los preceptos que imponen la sanción de la pérdida del beneficio. ... Incluso se ha sostenido que el beneficio no se pierde en caso de omisión total del inventario mientras no se pruebe la culpa o neglignecia de los herederos. Puig Brutau, op. cit., págs. 281-282. Ver, además, M. Peña Bernaldo de Quirós, La herencia y las deudas del causante, Madrid, Ed. Inst. Nac. Est. Jur., 1967, págs. 297 y 299.
También nos ilustra en este aspecto el Prof. Efraín Gon-zález Tejera:
Para los herederos con plena capacidad, la pérdida [del benefi-cio de inventario] requerirá evidencia incuestionable de malicia o descuido inexcusable porque, dadas las severas consecuencias que puede producir dicha pérdida, los tribunales estarían re-nuentes a imponerla como sanción. E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ramallo Bros. Printing, 1983, Vol. I, pág. 167.
Como vemos, este autor explica que la negligencia de la que habla el Código Civil implica malicia o descuido inexcusable y no, como sostiene la opinión mayoritaria, la im-*330posibilidad de que el heredero realice el inventario por no estar los bienes de la herencia en su poder o a su disposición. Ello sería un criterio demasiado estricto que deja de ser negligencia propiamente y raya en lo que nues-tra doctrina civilista denomina “fuerza mayor”.
El criterio de culpa o negligencia es aplicable tanto con relación al término para informar al tribunal la intención de acogerse al beneficio de inventario y citar acreedores y legatarios, como al término para comenzar y concluir el inventario. Vallet de Goytisolo, op. cit.; Albaladejo, Comen-tarios al Código Civil y compilaciones forales, op. cit., pág. 369. La culpa o negligencia del heredero no se presume, por lo cual quien invoca la sanción ha de probar la negligencia. Albaladejo, Comentarios al Código Civil y compilaciones forales, op.cit., pág. 369; Manresa, op. cit., pág. 549; Scaevola, op. cit., pág. 629. El criterio para deter-minar si el heredero fue negligente es el de un buen padre de familia. Albaladejo, Comentarios al Código Civil y com-pilaciones forales, op. cit., pág. 368.
Concluiríamos, pues, que el incumplimiento de los tér-minos estatutarios para la citación de acreedores y legata-rios y para procurar la formación del inventario no debe acarrear de manera automática la pérdida del beneficio de inventario. Es menester demostrar que dicho incumpli-miento fue culposo o negligente. De no haber mediado culpa o negligencia del heredero, lo que procede es que el tribunal señale un término para perfeccionar su aceptación beneficiaría mediante la citación de acreedores y legatarios y la formación del inventario, so pena de que se le consi-dere que ha aceptado pura y simplemente. Como en este caso no se pasó prueba al respecto, devolveríamos los autos a instancia para determinar si el heredero fue o no negligente.
Por las razones anteriormente expuestas, disentimos.